UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



MICHAEL DAVID STUNTZ,                              §
    Plaintiff,                                     §
                                                   §
versus                                             §
                                                   §
                                                   §        CASE NO. 1:17-CV-00033-MAC
LION ELASTOMERS LLC, HOWARD                        §
SCOTT HARDEGREE, TRUDY LORD,                       §
TOM ROGERS, PAULA SHARP, JAMES                     §
MOSLEY,                                            §
                                                   §
         Defendants.
                                                   §


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         This case is assigned to the Honorable Zack Hawthorn, United States Magistrate Judge, for

pre-trial management. On June 13, 2019, Judge Hawthorn entered a report (Doc. No. 68)

recommending that the Court grant Defendants’ “Motion for Summary Judgment” (Doc. No. 53)

and grant Defendants’ “Motion to Seal Exhibit M.” Doc. No. 54.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

         The court has conducted a de novo review of the magistrate judge’s report and

recommendation and has carefully considered the Plaintiffs’ objections. See Doc. No. 70. The
court finds that the magistrate judge’s conclusions are correct and the objections are largely a

restatement of previously asserted arguments.

       It is, therefore, ORDERED that Plaintiff’s objections (Doc. No. 70) are OVERRULED,

the magistrate judge’s report and recommendation (Doc. No. 68) is ADOPTED, and Defendants’

“Motion for Summary Judgment” (Doc. No. 53) is GRANTED.

       A final judgment will be entered separately.

        SIGNED at Tyler, Texas, this 27th day of June, 2019.



                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2 of 2
